The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 3/18/2021.
Claims 1-6, 8, 10-12, 15 and 16 are amended.
Claims 1-18 are pending. 
Claims 1-18 are rejected.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on June 4, 2021. U.S. patents and Foreign Patents have been considered.
Response to Arguments
Applicant`s arguments filed March 18, 2021 have been fully considered but they are not persuasive.
As per the 112 rejection of claim 11 and 15, Examiner has withdrawn the rejection as applicant amended the claims.
As per the 103 rejection of claims 1 and 11, Applicant argued that Jin/Guthrie does not teach the limitations of Claim 1 that recites "recording, by the cache controller, an entry in a log, the entry indicating a status of the memory operation as incomplete; and providing, by the memory to the cache controller, notification of completion of the memory operation; and responsive to receiving the notification of completion of the memory operation, the cache controller: updating the entry in the log to indicate the status of the memory operation as complete....". However, Examiner relies on a newly cited reference Achilles to teach these limitations.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “initiating the memory operation in the cache controller including the cache controller” (lines 6 and 7) , where it is unclear what this limitation “initiating the memory operation in the the cache controller including the cache controller” actually means and what it refers to the cache controller including the cache controller.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claims recite “said writing back to memory”, where it is unclear if this is the same memory as in claim 6 or different.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 12 and 17 are rejected under 35 U.S.C. 103(a) as being disclosed by Jin et al. (US PGPUB 2005/0114592 hereinafter referred to as Jin), in view of Achilles et al.  (US PGPUB 2015/0113224 hereinafter referred to as Achilles).
As per independent claim 1, Jin discloses a method of operation of a data processing system, the method comprising: receiving, from a processor of the data processing system at a cache controller of the data processing system, a first instruction to perform a memory operation in a memory of the data processing system [(Paragraphs 0003, 0007, 0009-0010 and 0039; FIGs. 1 and 2) wherein upon arrival of a data read/write request from the host device, the data to be read/written is read to the channel adapter through the connection network from the cache memory and is transferred to the host device therefrom or is written in the cache memory from the host device through the opposite path. Therefore, the channel adapter and the connection network are controlled from the arrival of the request from the host device. Therefore, the response of the storage system to the host device delays by the time required for transferring the data from the cache memory to a buffer within the channel adapter through the connection network, where the processor may write the write-data in the local cache memory and stores the directory information of the write-data synchronous to a process from the receipt of the write-request to the transmission of the response to the host device. On the other hand, the processor may transfer the write-data from the local cache memory to the main cache memory by a back-write caching method asynchronous to the process from the receipt of the write-request to the transmission of the response to the host device. In this way, the caching method for writing write-data in the main cache memory asynchronous to the processing of data-write requests is called write-back caching processing method herein. On the other hand, the caching method for writing write-data in the main cache memory during the processing for write-requests, that is, synchronous to write-request processing is called write-through caching processing method herein to correspond to the claimed limitation]; indicating, by the cache controller, completion of the first instruction to the processor; initiating the memory operation in the memory by the cache controller [(Paragraphs 0010, 0046-0047; FIGs. 1 and 3) When the write data is written in the local cache memory 105, the thread (which is a processing unit of a process of the microprocessor 102) for processing a data-write request within the channel adapter 11 can return a write -completion response to the host computer 50 immediately and go to the next processing. In this case, a transfer-ready response indicating that the write-data has been written in the main cache memory 14 does not have to be waited. The write-data written in the local cache memory 105 is transferred to and is written in the main cache memory 14 asynchronous to and later than the data-write request process in accordance with the write-back caching processing method. Even when the write-back caching processing method is adopted, the risk of data-lost is cancelled by the dual-caching to the local memory 105. In the write-back caching processing method, unlike the write-through caching processing method (in which write-data is written in the main cache memory 14 during the processing for a write request from the host computer 50 (that is, synchronous to the request processing)), the write data does not have to be immediately transferred from the host computer 50 to the low-speed main cache memory 14. Then, all of the multiple pieces of write data within the local cache memory 105 can be transferred to the main cache memory 14 until the local cache memory 105 becomes full or until data is overwritten in the local cache memory 105 or in other predetermined timing. Thus, the number of times of processing for data-writing to the low-speed main cache memory 14 can be reduced to correspond to the claimed limitation].  
Jin does not appear to explicitly disclose recording, by the cache controller, an entry in a log, the entry indicating a status of the memory operation as incomplete; and providing, by the memory to the cache controller, notification of completion of the memory operation; and responsive to receiving the notification of completion of the memory operation, the cache controller: updating the entry in the log to indicate the status of the memory operation as complete, where the log, or a property of the log, is accessible by the processor.
However, Achilles discloses recording, by the cache controller, an entry in a log, the entry indicating a status of the memory operation as incomplete [(Paragraphs 0022-0023, 0037-0038, 0043-0044, 0067, 0105-0110 and 0114-0115 ; FIGs. 1 and 6) where the write log 614 of incomplete write operations can be maintained in persistent memory. The write log comprises indications of each of the smaller data units, such as the volume identifier and the locations affected by the write operations to the smaller data units. An indication of a write operation to the smaller data unit is stored in the write log prior to beginning the write operation and removed after completing the write operation. Because the write log is maintained in persistent memory, the write log indications remain even if power is lost. Thus, the controller can determine which write operations to the smaller data units did not complete by analyzing the indications. If an indication was not removed from the write log, the associated write operation did not complete and the controller can write a predetermined pattern to the associated locations. The predetermined pattern, sometimes called an interrupted write pattern, can indicate to a host that the data is invalid to correspond to the claimed limitation]; and providing, by the memory to the cache controller, notification of completion of the memory operation [(Paragraphs 0022-0023, 0037-0038, 0043-0044, 0067, 0105-0110 and 0114-0115 ; FIGs. 1 and 6) where the write operation might also comprise receiving an acknowledgement from the storage device 608 that the write operation, or each individual write operation for each data unit, completed. At stage F, the indication associated with the write operation is removed from the write log 614 to correspond to the claimed limitation]; and responsive to receiving the notification of completion of the memory operation, the cache controller: updating the entry in the log to indicate the status of the memory operation as complete [(Paragraphs 0022-0023, 0037-0038, 0043-0044, 0067, 0105-0110 and 0114-0115 ; FIGs. 1 and 6) where the write operation might also comprise receiving an acknowledgement from the storage device 608 that the write operation, or each individual write operation for each data unit, completed. At stage F, the indication associated with the write operation is removed from the write log 614. Once the controller 604 has completed writing each data unit to the storage device 608 (and received confirmation from the storage device 608 if appropriate), the controller 604 can remove the indication of the write operation. By removing the indication of the write operation, the controller 604 indicates that the write operation completed to correspond to the claimed limitation], where the log, or a property of the log, is accessible by the processor [(Paragraphs 0021-0023, 0037-0038, 0043-0044, 0067, 0105-0110 and 0114-0115 ; FIGs. 1 and 6) where the host, a storage controller (hereinafter "controller") coupled with the host, and a storage device coupled with the controller. The host is a computer system that reads and writes data to storage via the controller. In other words, the host communicates commands/requests and data to the controller, that includes the write log, while the controller interacts directly with the storage device(s). The controller can provide a variety of interfaces to the storage device, increasing the flexibility of the storage device. For example, the storage device might comprise a single hard drive, but the controller can provide an interface to the host that makes the single hard drive appear as multiple volumes. The storage device might comprise multiple hard drives, but the controller can provide an interface to the host that makes the multiple hard drives appear as a single volume. In other words, the controller can provide an abstracted view of the storage device, hiding many of the details from the host, thus reducing the complexity of interacting with the storage device to correspond to the claimed limitation].
Jin and Achilles are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Achilles before him or her, to modify the method of Jin to include the logging and completion acknowledgement of Achilles because it will enhance access operations.
The motivation for doing so would be to [“reducing the complexity of interacting with the storage device” (Paragraph 0021 by Achilles)].
 Therefore, it would have been obvious to combine Jin and Achilles to obtain the invention as specified in the instant claim.
As per dependent claim 6, Jin discloses where the memory operation comprises writing back to memory data stored in a first block in a cache data array of the data processing system [(Paragraphs 0010, 0047 and 0067-0069) where the microprocessor 102A of the main disk array apparatus 1 performs the write-back caching ("WRITE BACK CACHING" 511) in predetermined timing asynchronous to the processing for data-write requests from the host computer 50N or 50M (for example, when the local cache memory 105A or 105B becomes full, when the data cached in the local cache memory 105A or 105B is updated in the later write-process or in other timing). In other words, the microprocessor 102A reads all of the write-data stored in the local cache memory 105A or 105B once (arrow 417A or 417B). Then, the microprocessor 102A transfers the write-data to the main cache memory 14 and writes therein (arrow 419). Then, the microprocessor 102A requests the disk adapter 13 to write the write-data transferred to the main cache memory 14 into the disk array 141. In response to the request, the disk adapter 13 performs a disk-write process ("DSK WRITE" 513 in FIG. 8) in proper timing asynchronous to the "WRITE BACK CACHING" 511 and writes the write-data within the main cache memory 14 into the disk array 141 (arrows 421 and 423) to correspond to the claimed limitation]. 
As per dependent claim 7, Jin discloses where the memory comprises a persistent memory [(Paragraphs 0010, 0047 and 0067-0069) where the microprocessor 102A of the main disk array apparatus 1 performs the write-back caching ("WRITE BACK CACHING" 511) in predetermined timing asynchronous to the processing for data-write requests from the host computer 50N or 50M (for example, when the local cache memory 105A or 105B becomes full, when the data cached in the local cache memory 105A or 105B is updated in the later write-process or in other timing). In other words, the microprocessor 102A reads all of the write-data stored in the local cache memory 105A or 105B once (arrow 417A or 417B). Then, the microprocessor 102A transfers the write-data to the main cache memory 14 and writes therein (arrow 419). Then, the microprocessor 102A requests the disk adapter 13 to write the write-data transferred to the main cache memory 14 into the disk array 141. In response to the request, the disk adapter 13 performs a disk-write process ("DSK WRITE" 513 in FIG. 8) in proper timing asynchronous to the "WRITE BACK CACHING" 511 and writes the write-data within the main cache memory 14 into the disk array 141 (arrows 421 and 423) to correspond to the claimed limitation]. 
As per dependent claim 9, Jin discloses determining, from the first instruction, when the memory operation is to be performed asynchronously [(Paragraphs 0010, 0047, 0067-0069 and 0078) where the microprocessor 102A of the main disk array apparatus 1 performs the write-back caching ("WRITE BACK CACHING" 511) in predetermined timing asynchronous to the processing for data-write requests from the host computer 50N or 50M (for example, when the local cache memory 105A or 105B becomes full, when the data cached in the local cache memory 105A or 105B is updated in the later write-process or in other timing). In other words, the microprocessor 102A reads all of the write-data stored in the local cache memory 105A or 105B once (arrow 417A or 417B). Then, the microprocessor 102A transfers the write-data to the main cache memory 14 and writes therein (arrow 419). Then, the microprocessor 102A requests the disk adapter 13 to write the write-data transferred to the main cache memory 14 into the disk array 141. In response to the request, the disk adapter 13 performs a disk-write process ("DSK WRITE" 513 in FIG. 8) in proper timing asynchronous to the "WRITE BACK CACHING" 511 and writes the write-data within the main cache memory 14 into the disk array 141 (arrows 421 and 423) to correspond to the claimed limitation]. 
As per independent claim 11, Jin discloses a data processing system comprising: a processor; a memory system, a cache controller that provides an asynchronous interface between the processor and the memory system [(Paragraphs 0003, 0007, 0009-0010 and 0039; FIGs. 1 and 2) wherein the processor may transfer the write-data from the local cache memory to the main cache memory by a back-write caching method asynchronous to the process from the receipt of the write-request to the transmission of the response to the host device, where each of the channel adapters (CHA) 11 has one or more host interfaces (HIF) 101, one or more microprocessors (MP) 102, a cache memory controller (CMC) 103, a shared memory controller (SMC) 104, and a local cache memory (LCM) 105. Each of the host interfaces (HIF) 101 functions as a communication interface with the host computer (HOST) 50. Each of the microprocessors (MP) 102 controls data communication with the host computer (HOST) 50. The cache memory controller (CMC) 103 controls data communication with the main cache memory (MCM) 14 through the hierarchical starnet (HSN) 16. The shared memory controller (SMC) 104 controls communication with the shared memories through the starnet (SN) 17. The local cache memory (LCM) 105 temporarily stores data to be exchanged with the host computer (HOST) 50. The components such as the host interfaces 101 within the channel adapters (CHA) 11, the microprocessors (MP) 102, the cache memory controllers (CMC) 103, the shared memory controllers (SMC) 104, and the local cache memories (LCM) 105 are connected through an internal bus 106 so as to allow the direct communication. The internal bus 106 is a fast bus compliant with PCI standard, for example, and the communication speed is apparently higher than the communication speed of the hierarchical starnet (HSN) 16 and starnet (SN) 17. A predetermined number (which is two in the example in FIG. 1 but may be other numbers) of channel adapters (CHA) 11 having the above-described construction are implemented on one channel adapter package (typically, one circuit board) (CHAPK) 121. The different channel adapters (CHA) 11 on the same package (CHAPK) 12 are connected through the fast internal bus 106. Therefore, the communication between the different channel adapters (CHA) 11 on the same package (CHAPK) 121 can be implemented fast and directly through the internal bus 106 like the communication within the channel adapters (CHA) 11. According to this embodiment, as described later in detail, the local cache memory (LCM) 105 connected with the host interfaces (HIF) 101 and microprocessors (MP) 102 on the channel adapter package (CHAPK) 121 through the internal bus 106 may be used as a support or alternative unit for the main cache memory (MCM) 14 in accordance with the principle of the invention and upon arrival of a data read/write request from the host device, the data to be read/written is read to the channel adapter through the connection network from the cache memory and is transferred to the host device therefrom or is written in the cache memory from the host device through the opposite path. Therefore, the channel adapter and the connection network are controlled from the arrival of the request from the host device. Therefore, the response of the storage system to the host device delays by the time required for transferring the data from the cache memory to a buffer within the channel adapter through the connection networ to correspond to the claimed limitation]; and a cache accessible by the processor via the cache controller, where one or more first instructions, issued by the processor to the cache controller, for one or more first memory operations, are completed by the cache controller without blocking the processor [(Paragraphs 0003, 0007, 0009-0010, 0039 and 0064-0068; FIGs. 1 and 2) wherein the microprocessor 102A immediately sends a write-completion response to the host computer 50 through the host interface 101 (arrow 405) without waiting for a transfer-ready response meaning that the write-data has been written in the main cache memory 14, and microprocessor 102R, then, immediately returns the write-completion response to the remote host computer 5OR (arrow 415 in FIG. 7) without waiting for a transfer-ready response meaning that the write-data has been written in the main cache memory 14R. In response to the write-completion response, the remote host computer 50R sends the remote-copy completion response to the main disk array apparatus 1 (arrow 416). Then, the microprocessor 102A receives the response in the memory disk array apparatus 1 to correspond to the claimed limitation].
 Jin does not appear to explicitly disclose where the memory system sends a notification of completion for a memory operation initiated by the cache controller, where the cache controller is configured to track a completion status of a memory operation of the one or more first memory operations by: recording an entry in a log, the entry indicating a status of the memory operation as incomplete, initiating the memory operation in the memory system: and Docket No: P5411US.family5 Application No.: 16/418,346PATENT responsive to receiving notification of completion of the memory operation, updating the entry in the log to indicate the status of the memory operation as complete, and where the cache controller is further configured to provide the completion status of the one or more first memory operations to the processor.
However, Achilles discloses where the memory system sends a notification of completion for a memory operation initiated by the cache controller, where the cache controller is configured to track a completion status of a memory operation of the one or more first memory operations [(Paragraphs 0022-0023, 0037-0038, 0043-0044, 0067, 0105-0110 and 0114-0115 ; FIGs. 1 and 6) where the write operation might also comprise receiving an acknowledgement from the storage device 608 that the write operation, or each individual write operation for each data unit, completed. At stage F, the indication associated with the write operation is removed from the write log 614 to correspond to the claimed limitation] by: recording an entry in a log, the entry indicating a status of the memory operation as incomplete [(Paragraphs 0022-0023, 0037-0038, 0043-0044, 0067, 0105-0110 and 0114-0115 ; FIGs. 1 and 6) where the write log 614 of incomplete write operations can be maintained in persistent memory. The write log comprises indications of each of the smaller data units, such as the volume identifier and the locations affected by the write operations to the smaller data units. An indication of a write operation to the smaller data unit is stored in the write log prior to beginning the write operation and removed after completing the write operation. Because the write log is maintained in persistent memory, the write log indications remain even if power is lost. Thus, the controller can determine which write operations to the smaller data units did not complete by analyzing the indications. If an indication was not removed from the write log, the associated write operation did not complete and the controller can write a predetermined pattern to the associated locations. The predetermined pattern, sometimes called an interrupted write pattern, can indicate to a host that the data is invalid to correspond to the claimed limitation], initiating the memory operation in the memory system: and Docket No: P5411US.family5Application No.: 16/418,346PATENTresponsive to receiving notification of completion of the memory operation, updating the entry in the log to indicate the status of the memory operation as complete [(Paragraphs 0022-0023, 0034-0038, 0043-0044, 0067, 0105-0110 and 0114-0115 ; FIGs. 1 and 6) where , At stage A, the host 102 transmits, to the controller 104, a write command and the associated data to write. The write command can specify a volume identifier, memory address(es), length, etc. The write command and the data can conform to a particular protocol, such as the SCSI protocol, IP (Internet Protocol), etc. The amount of data transmitted can vary based on the protocol specifications, the total amount of data to write, etc. In some implementations, the volume identifier transmitted by the host 102 is different than the volume identifier used by the controller 104. The controller 104 can translate a host-specific volume identifier by looking up the non-host specific volume identifier using a host identifier and the host-specific volume identifier. For the purposes of the discussion herein, it will be assumed that the volume identifier received with the write command is the same volume identifier used by the controller, the write operation might also comprise receiving an acknowledgement from the storage device 608 that the write operation, or each individual write operation for each data unit, completed. At stage F, the indication associated with the write operation is removed from the write log 614. Once the controller 604 has completed writing each data unit to the storage device 608 (and received confirmation from the storage device 608 if appropriate), the controller 604 can remove the indication of the write operation. By removing the indication of the write operation, the controller 604 indicates that the write operation completed to correspond to the claimed limitation], and where the cache controller is further configured to provide the completion status of the one or more first memory operations to the processor [(Paragraphs 0105; FIGs. 1 and 6) where write log of incomplete write operations can be maintained in persistent memory. The write log comprises indications of each of the smaller data units, such as the volume identifier and the locations affected by the write operations to the smaller data units. An indication of a write operation to the smaller data unit is stored in the write log prior to beginning the write operation and removed after completing the write operation. Because the write log is maintained in persistent memory, the write log indications remain even if power is lost. Thus, the controller can determine which write operations to the smaller data units did not complete by analyzing the indications. If an indication was not removed from the write log, the associated write operation did not complete and the controller can write a predetermined pattern to the associated locations. The predetermined pattern, sometimes called an interrupted write pattern, can indicate to a host that the data is invalid to correspond to the claimed limitation].
Jin and Achilles are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Achilles before him or her, to modify the method of Jin to include the logging and completion acknowledgement of Achilles because it will enhance access operations.
The motivation for doing so would be to [“reducing the complexity of interacting with the storage device” (Paragraph 0021 by Achilles)].
 Therefore, it would have been obvious to combine Jin and Achilles to obtain the invention as specified in the instant claim.
As per dependent claim 12, Jin discloses where the memory system is configured to notify the cache controller when the first memory operation is complete [(Paragraphs 0046 and 0076) where When a data-write request comes from the host computer 50, the channel adapter 11 writes the data to be written (called write-data hereinafter) in proper one of the local cache memories 105 on the same channel adapter package 121. Then, before transferring the data to the main cache memory 14, the channel adapter 11 can send the write-completion response to the host computer 50. In this case, in general, the write-data is duplexed and is written in the local cache memory 105 (that is, both of the write data and the copy data are written in the local cache memory 105) in order to reduce the risk of data lost when a failure occurs. However, when the remote copy of data is performed (that is, when data is written in the disk array apparatus 1 connected to the master host computer 50 and the same write data is also transferred to the disk array apparatus 1 connected to the remote host computer 50 and is written therein for data duplexing), the write-data is duplexed and is written in the local cache memory 105 in the disk array apparatus 1 connected to the master host computer 50. However, the write data is written in the local cache memory 105 without duplexing in the disk array apparatus 1 connected to the remote host computer 50. Since the original write data is stored in the master disk array apparatus 1, the same data can be sent again from the master side to the remote side even when the write data is lost due to a failure in the remote side. Apparently, the dual-caching to the local cache memory 105 may be performed in the remote side. Also, referring to FIG. 10, if a write-request from the host computer 50 is received, the type of the host computer 50 is identified at a step 621. Furthermore, at a step 623 or 631, whether the write-data exists in the local cache memory 105 or not is checked. If the check result at the step 621 is the normal or master host computer, and if the check result at the step 623 is WRITE-HIT, the write-data is duplexed and is overwritten on the storage area under the corresponding address of the local cache memory 105 at a step 625. On the other hand, if the check result at the step 623 is WRITE-MISS, the write-data is duplexed and is additionally written to in the storage area under the empty address of the local cache memory 105 at a step 627. If the check result at the step 621 is the remote-host computer, and if the check result at the step 632 is WRITE-HIT, the write data is overwritten on the storage area under the corresponding address of the local cache memory 105 at a step 633 without duplexing. On the other hand, if the check result at the step 631 is WRITE-MISS, the write-data is additionally written in the storage area under the empty address of the local cache memory 105 at the step 635 without duplexing. After the write-data is stored in the local cache memory 105 in this way, the write-completion response is returned to the host computer 50 at a step 629. Then, the processing of the received write-request ends here. Thus, the thread for processing the read/write request in the microprocessor 102 returns to the step 601 in FIG. 9 and can move to the processing of the next coming read/write request to correspond to the claimed limitation]. 
As for claims 17, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claim 8 is rejected under 35 U.S.C. 103(a) as being disclosed by Jin and Achilles, as applied to claims 6, and further in view of Koseki et al.  (US 6,732,124 hereinafter referred to as Koseki), and further in view of Amidi et al.  (US PGPUB 2015/0309742 hereinafter referred to as Amidi).
As per dependent claim 8, Jin/ Achilles discloses the method of claim 6.  
Jin/ Achilles does not appear to explicitly disclose where recording, by the cache controller, the entry indicating the status of the memory operation in the log comprises storing in the log: a block pointer to the first block; an indication that said writing back to memory of data stored in the first block has not yet been initiated; and Docket No: P5411US.family4Application No.: 16/418,346PATENTan indication that said writing back to memory of data stored in the first block has not yet been completed.
However, Koseki discloses where recording, by the cache controller, the entry indicating the status of the memory operation in the log comprises storing in the log: an indication that said writing back to memory of data stored in the first block has not yet been initiated; and Docket No: P5411US.family4Application No.: 16/418,346PATENTan indication that said writing back to memory of data stored in the first block has not yet been completed [(Column 5, lines 9-40, Column 6, lines 9-67 and Column 7, lines 1-3; FIGs. 1 and 2) where the data processing system of FIG. 1 further comprises: a metadata loading unit 4, a metadata manager 5, a log collection unit 7, a log buffer 8, and a log writing unit 9. The metadata loading unit 4 reads out a metadata object from its home location (i.e., metadata volume) and loads it to the metadata cache 3, when it is accessed by a transaction 6. To manage the cached metadata objects, the metadata manager 5 holds metadata descriptors, each of which contains the identifier (ID) of a metadata volume associated with each metadata object in the metadata cache 3. The transactions 6 is a process making access to the metadata cache 3 to update one or more metadata objects cached therein. The log collection unit 7 collects log information to record what modifications have been applied to the metadata in the metadata cache 3, together with the identifier of either of the metadata volumes 1a, 1b, and 1c relevant to the metadata object of interest. The log buffer 8 holds such log records collected by the log collection unit 7, and the log writing unit 9 transfers them from the log buffer 8 to the log volume 2, as needed; (Column 16, lines 1-15, Column 18, line 47-67 and Column 20, lines 1-8; FIGs. 1, 12 and 17) where the above feature is actually implemented in a cache manager which controls metadata in the metadata cache. More specifically, each metadata object in the metadata cache has a prescribed data structure, which includes a link pointer that associates the object with the transaction list. When a certain transaction is initiated, the logging system determines whether the transaction will cause many updates. If it is known that the update occurs just once, the logging system immediately transfers a copy of the metadata to the log buffer. If more update operations are expected to occur, the logging system uses the link pointer to chain the metadata object in the transaction list to correspond to the claimed limitation].
Jin/Guthrie and Koseki are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jayasena/Jin and Koseki before him or her, to modify the system of Jin/Guthrie to include the logging system of Koseki.
The motivation for doing so would be [“reduces the I/O traffic from a log buffer to a log volume” (Column 10, lines 21-22 and Column 18, lines 28-30 by Koseki)].
 Jin/ Achilles does not appear to explicitly disclose the entry indicating the status of the memory operation in the log comprises storing in the log: an indication that said writing back to memory of data stored in the first block has not yet been initiated; and Docket No: P5411US.family4Application No.: 16/418,346PATENTan indication that said writing back to memory of data stored in the first block has not yet been completed.
However, Amidi discloses the entry indicating the status of the memory operation in the log comprises storing in the log: an indication that said writing back to memory of data stored in the first block has not yet been initiated [(Paragraph 0099; FIGs. 1 and 5 and their related text) where the command portion 114 of the PMI 110 is configured to receive commands comprising logical addresses from the system memory controller bus 18 of the computer system 10. In certain embodiments, the command portion 114 of the PMI 110 can comprise at least one command status circuit 116 and at least one command queue 118 configured to store the commands received by the command portion 114 of the PMI 110. The at least one command status circuit 116 is configured to maintain a record of the status of each of the active commands in the corresponding at least one command queue 118, and to facilitate the computer memory device 100 to perform the operations corresponding to the active commands in a proper order (e.g., by presenting status information regarding the commands in the at least one command queue 118 in a manner accessible to the computer system 10). For example, the command portion 114 can be configured to receive a series of commands from the system memory controller 16 in a first order, and the computer memory device 100 can be configured to execute the commands in a second order different from the first order (e.g., the second order can be based on relative priorities of the commands to correspond to the claimed limitation]; and Docket No: P5411US.family4Application No.: 16/418,346PATENTan indication that said writing back to memory of data stored in the first block has not yet been completed [(Paragraph 0057-0058; FIGs. 1 and 5 and their related text) where , for the example write operation, the storage device driver 14 transmits a write command to the computer memory device 100. For example, a write command can be placed in a command queue of the PMI 110 to store data in a solid-state drive (SSD) of the NVM 130. The storage device driver 14 then repeatedly checks for the status of the write command (shown schematically in FIG. 4B by the "Not RDY" arrow) until the computer memory device 100 indicates that the status of the write command has changed to "data transfer ready." The host CPU 12 can then write the data to the computer memory device 100 (e.g., provide the data to the PMI 110) in as many data bursts as are needed to provide the data (shown schematically in FIG. 4B by the "Not Done" arrow), and the computer memory device 100 can place the provided data in the NVM 130. The storage device driver 14 can then check the completion status of the write command (shown schematically in FIG. 4B by the "Not CMP" arrow), and once the computer memory device 100 indicates that the status of the write command is completed, the storage device driver 14 can inform the host CPU 12 that the write command has been completed to correspond to the claimed limitation].
Jin/Achilles and Amidi are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Amidi before him or her, to modify the system of Jin to include the logging system of Amidi.
The motivation for doing so would be [“reducing latencies related to volatile to non-volatile data transfers” (Paragraph 0045 by Amidi)].
Claims 10 is rejected under 35 U.S.C. 103(a) as being disclosed by Jin and Achilles, as applied to claims 1, and further in view of Carpenter et al.  (US PGPUB 2014/0136786 hereinafter referred to as Carpenter).
As per dependent claim 10, Jin/Achilles discloses the method of claim 1.  
Jin/ Achilles does not appear to explicitly disclose receiving, from the processor at the cache controller, an asynchronous-store barrier (ASB) instruction.
However, Carpenter discloses receiving, from the processor at the cache controller, an asynchronous-store barrier (ASB) instruction [(Paragraphs 0023-0024 and 0053; Fig.1) where Carpenter teaches the concept of memory barrier or memory fencing. A memory barrier instruction instructs the processor to enforce ordering between store instructions before and after the memory barrier instruction. The processor will not issue a store instruction until all store instructions that occur before a memory barrier instruction are sent to the memory controller. Thus, the memory barrier instruction provides a mechanism that supports the consistency property. But the memory barrier instruction only applies to processor operations, thus the memory controller can still reorder writes, producing scenarios where consistency is not maintained. Another type of memory barrier is called an epoch. Epochs allow for the delineation of groups of writes to memory. Ordering is preserved between epochs, but writes within each epoch are permitted to be reordered. Additionally, individual epochs and the associated writes are tracked in the processor and memory hardware. This may place a practical limit on how many epochs may be used at one time. By adding the ability for memory to notify the processor when a write is complete, a computer system can be designed to efficiently implement transactions using NVRAM. This is accomplished by designing or modifying an Instruction Set Architecture (ISA) and computer system microarchitecture. The ISA is designed or modified to define instructions or other directives that signify to the processor that the requested write is to be persistent. The computer system microarchitecture is designed to allow the processor to track states of pending persistent writes (e.g., tracking a number of pending persistent writes). The processor is further designed to allow for receipt of notifications from the memory hierarchy indicating completed persistent writes. The memory hierarchy microarchitecture is designed to receive the persistent status of a write and send notification indicating a persistent write has complete to correspond to the claimed limitation].
Jin/ Achilles and Carpenter are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin/ Achilles and Carpenter before him or her, to modify the system of Jin/ Achilles to include the functions of the queue operations of Wolrich.
The motivation for doing so would be [“efficiently implement transactions using NVRAM” (Paragraph 0024 by Carpenter)].
 Therefore, it would have been obvious to combine Jin/ Achilles and Carpenter to obtain the invention as specified in the instant claim.
Jin further discloses responsive to receiving the ASB instruction from the processor, the cache controller tracking a completion status for memory operations corresponding to one or more first instructions received prior to the second instruction [(Paragraph 0076; Fig.10) where, referring to FIG. 10, if a write-request from the host computer 50 is received, the type of the host computer 50 is identified at a step 621. Furthermore, at a step 623 or 631, whether the write-data exists in the local cache memory 105 or not is checked. If the check result at the step 621 is the normal or master host computer, and if the check result at the step 623 is WRITE-HIT, the write-data is duplexed and is overwritten on the storage area under the corresponding address of the local cache memory 105 at a step 625. On the other hand, if the check result at the step 623 is WRITE-MISS, the write-data is duplexed and is additionally written to in the storage area under the empty address of the local cache memory 105 at a step 627. If the check result at the step 621 is the remote-host computer, and if the check result at the step 632 is WRITE-HIT, the write data is overwritten on the storage area under the corresponding address of the local cache memory 105 at a step 633 without duplexing. On the other hand, if the check result at the step 631 is WRITE-MISS, the write-data is additionally written in the storage area under the empty address of the local cache memory 105 at the step 635 without duplexing. After the write-data is stored in the local cache memory 105 in this way, the write-completion response is returned to the host computer 50 at a step 629. Then, the processing of the received write-request ends here. Thus, the thread for processing the read/write request in the microprocessor 102 returns to the step 601 in FIG. 9 and can move to the processing of the next coming read/write request to correspond to the claimed limitation]. 

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being disclosed by Jin and Achilles, as applied to claims 12, and further in view of Wolrich et al.  (US 7,181,573 hereinafter referred to as Wolrich).
As per dependent claim 13, Jin/ Achilles discloses the data processing system of claim 12.  
Jin/ Achilles does not appear to explicitly disclose where the cache controller is configured to place the one or more first memory operations in an operation queue and where the one or more memory operations are initiated from the operation queue.
However, Wolrich discloses where the cache controller is configured to place the one or more first memory operations in an operation queue and where the one or more memory operations are initiated from the operation queue [(Column 2, lines 8-67 and Column 3, lines 1-10; FIGs. 2-4) where the output queue 18 includes a linked list of elements 22, each of which contains a pointer 24 to the next element 22 in the output queue 18. The pointer 26 of the last element 22 in the queue 18 contains a null value. A function of the address of each element 22 implicitly maps to the information 26 stored in the memory 14 that the element 22 represents. For example, the first element 22a of output queue 18 shown in FIG. 3 is located at address A. The location in memory of the information 26a that element 22a represents is implicit from the element's address A, illustrated by dashed arrow 27a. Element 22a contains the address B, which serves as a pointer 24 to the next element 22b in the output queue 18, located at address B. The queue descriptor 20 includes a head pointer 28, a tail pointer 30 and a count 32. The head pointer 28 points to the first element 22 of the output queue 18, and the tail pointer 30 points to the last element 22 of the output queue 18. The count 32 identifies the number (N) of elements 22 in the output queue 18.  Executing enqueue and dequeue operations for a large number of queues 18 in the memory 14 at high-bandwidth line rates can be accomplished by storing some of the queue descriptors 20 in the cache 12 (FIG. 2). The queue manager 42 implements a software-controlled tag store in its CAM 44 to identify the addresses in memory 14 of the sixteen queue descriptors 20 most-recently-used in enqueue or dequeue operations. The cache 12 stores the corresponding queue descriptors 20 (the head pointer 28, tail pointer 30 and count 32) stored at the addresses identified in the tag store 44. Also, when performing an enqueue operation, the address in memory 14 of a new element 22e to be added to the queue 18 is stored (as indicated by dashed line 40) in the pointer 24d of the element 22d that currently is at the address indicated by the tail pointer 30 for that queue. The address of the new element 22e address then is stored in the tail pointer 30 of the corresponding queue descriptor 20 in the cache 12, as indicated by dashed line 31. Because only a single write operation to memory 14 is required for an enqueue operation, only two cycles are required to update the cache 12. Subsequent enqueue operations to the same queue 18 then can be initiated. For dequeue operations, the address contained in the head pointer 28 is returned to the queue manager 42 (FIG. 2) to indicate (by implicit mapping) the location in memory 14 of the information 26e to be sent to a specified destination device 8 (FIG. 1). The pointer 24a in the element 22a is read to obtain the address of the next element 22b in the queue 18. The address of next element 22b is written to the head pointer of the corresponding queue descriptor 20 in the cache 12 (indicated by dashed line 29). Subsequent dequeue operations to the same queue 18 are delayed until the head pointer 28 in the cache 12 is updated. However, so long as the element 22 being read is not the only element in the queue 18, an enqueue operation with respect to the queue 18 can proceed even if a dequeue operation is in progress because the tail pointer 30 is not affected by the dequeue operationto correspond to the claimed limitation].
Jin/ Achilles and Wolrich are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin/ Achilles and Wolrich before him or her, to modify the system of Jin/ Achilles to include the functions of the queue operations of Wolrich.
The motivation for doing so would be [“allowing for low latency access and more flexible high performance” (Column 3, lines 13-18 by Wolrich)].
 Therefore, it would have been obvious to combine Jin/ Achilles and Wolrich to obtain the invention as specified in the instant claim.
As per dependent claim 14, Wolrich discloses where the data processing system further comprises a data array, accessible by the cache controller, for storing the operation queue [(Column 2, lines 8-67 and Column 3, lines 1-10; FIGs. 2-4) where the output queue 18 includes a linked list of elements 22, each of which contains a pointer 24 to the next element 22 in the output queue 18. The pointer 26 of the last element 22 in the queue 18 contains a null value. A function of the address of each element 22 implicitly maps to the information 26 stored in the memory 14 that the element 22 represents. For example, the first element 22a of output queue 18 shown in FIG. 3 is located at address A. The location in memory of the information 26a that element 22a represents is implicit from the element's address A, illustrated by dashed arrow 27a. Element 22a contains the address B, which serves as a pointer 24 to the next element 22b in the output queue 18, located at address B. The queue descriptor 20 includes a head pointer 28, a tail pointer 30 and a count 32. The head pointer 28 points to the first element 22 of the output queue 18, and the tail pointer 30 points to the last element 22 of the output queue 18. The count 32 identifies the number (N) of elements 22 in the output queue 18.  Executing enqueue and dequeue operations for a large number of queues 18 in the memory 14 at high-bandwidth line rates can be accomplished by storing some of the queue descriptors 20 in the cache 12 (FIG. 2). The queue manager 42 implements a software-controlled tag store in its CAM 44 to identify the addresses in memory 14 of the sixteen queue descriptors 20 most-recently-used in enqueue or dequeue operations. The cache 12 stores the corresponding queue descriptors 20 (the head pointer 28, tail pointer 30 and count 32) stored at the addresses identified in the tag store 44. Also, when performing an enqueue operation, the address in memory 14 of a new element 22e to be added to the queue 18 is stored (as indicated by dashed line 40) in the pointer 24d of the element 22d that currently is at the address indicated by the tail pointer 30 for that queue. The address of the new element 22e address then is stored in the tail pointer 30 of the corresponding queue descriptor 20 in the cache 12, as indicated by dashed line 31. Because only a single write operation to memory 14 is required for an enqueue operation, only two cycles are required to update the cache 12. Subsequent enqueue operations to the same queue 18 then can be initiated. For dequeue operations, the address contained in the head pointer 28 is returned to the queue manager 42 (FIG. 2) to indicate (by implicit mapping) the location in memory 14 of the information 26e to be sent to a specified destination device 8 (FIG. 1). The pointer 24a in the element 22a is read to obtain the address of the next element 22b in the queue 18. The address of next element 22b is written to the head pointer of the corresponding queue descriptor 20 in the cache 12 (indicated by dashed line 29). Subsequent dequeue operations to the same queue 18 are delayed until the head pointer 28 in the cache 12 is updated. However, so long as the element 22 being read is not the only element in the queue 18, an enqueue operation with respect to the queue 18 can proceed even if a dequeue operation is in progress because the tail pointer 30 is not affected by the dequeue operationto correspond to the claimed limitation]. 
As per dependent claim 15, Wolrich discloses where the data array is in the cache and where data processing system further comprises: a head pointer register for storing a pointer to a head of the operation queue; and a tail pointer register for storing a pointer to a tail of the operation queue, where the head and tail pointers are accessible by the cache controller [(Column 2, lines 8-67 and Column 3, lines 1-10; FIGs. 2-4) where the output queue 18 includes a linked list of elements 22, each of which contains a pointer 24 to the next element 22 in the output queue 18. The pointer 26 of the last element 22 in the queue 18 contains a null value. A function of the address of each element 22 implicitly maps to the information 26 stored in the memory 14 that the element 22 represents. For example, the first element 22a of output queue 18 shown in FIG. 3 is located at address A. The location in memory of the information 26a that element 22a represents is implicit from the element's address A, illustrated by dashed arrow 27a. Element 22a contains the address B, which serves as a pointer 24 to the next element 22b in the output queue 18, located at address B. The queue descriptor 20 includes a head pointer 28, a tail pointer 30 and a count 32. The head pointer 28 points to the first element 22 of the output queue 18, and the tail pointer 30 points to the last element 22 of the output queue 18. The count 32 identifies the number (N) of elements 22 in the output queue 18.  Executing enqueue and dequeue operations for a large number of queues 18 in the memory 14 at high-bandwidth line rates can be accomplished by storing some of the queue descriptors 20 in the cache 12 (FIG. 2). The queue manager 42 implements a software-controlled tag store in its CAM 44 to identify the addresses in memory 14 of the sixteen queue descriptors 20 most-recently-used in enqueue or dequeue operations. The cache 12 stores the corresponding queue descriptors 20 (the head pointer 28, tail pointer 30 and count 32) stored at the addresses identified in the tag store 44. Also, when performing an enqueue operation, the address in memory 14 of a new element 22e to be added to the queue 18 is stored (as indicated by dashed line 40) in the pointer 24d of the element 22d that currently is at the address indicated by the tail pointer 30 for that queue. The address of the new element 22e address then is stored in the tail pointer 30 of the corresponding queue descriptor 20 in the cache 12, as indicated by dashed line 31. Because only a single write operation to memory 14 is required for an enqueue operation, only two cycles are required to update the cache 12. Subsequent enqueue operations to the same queue 18 then can be initiated. For dequeue operations, the address contained in the head pointer 28 is returned to the queue manager 42 (FIG. 2) to indicate (by implicit mapping) the location in memory 14 of the information 26e to be sent to a specified destination device 8 (FIG. 1). The pointer 24a in the element 22a is read to obtain the address of the next element 22b in the queue 18. The address of next element 22b is written to the head pointer of the corresponding queue descriptor 20 in the cache 12 (indicated by dashed line 29). Subsequent dequeue operations to the same queue 18 are delayed until the head pointer 28 in the cache 12 is updated. However, so long as the element 22 being read is not the only element in the queue 18, an enqueue operation with respect to the queue 18 can proceed even if a dequeue operation is in progress because the tail pointer 30 is not affected by the dequeue operationto correspond to the claimed limitation]. 
Claim 16 is rejected under 35 U.S.C. 103(a) as being disclosed by Jin and Achilles, as applied to claims 11, and further in view of Koseki et al.  (US 6,732,124 hereinafter referred to as Koseki).
As per dependent claim 16, Jin/ Achilles discloses the data processing system of claim 11.  
Jin/ Achilles does not appear to explicitly disclose where the completion status of the first memory operation is stored in a log, the data processing system further comprising: a data array comprising a plurality of blocks, where the log is stored in one or more blocks of the data array; and a first register for storing a block pointer to the one or more blocks of the data array that store the log, where the first register is accessible to the cache controller to enable the cache controller to access the log.
However, Koseki discloses where the completion status of the first memory operation is stored in a log [(Column 3, lines 11-24; FIGs. 1 and 11D) where the logging system collects information on what updates have been made by individual transactions and records a set of such updates each time one transaction is completed, because the log must preserve the correct order of transaction executions. This generally means that no transactions can update a specific data object if it is being manipulated by another ongoing transaction. It may be relatively easy to implement this rule in the case of handling individual files; a plurality of transactions can proceed concurrently, while maintaining exclusive access to each file. However, the concurrent execution of transactions can be a challenge, when a plurality of transactions manipulate data controlling multiple files, such as a resource allocation map used to assign a storage space, etc to correspond to the claimed limitation], the data processing system further comprising: a data array comprising a plurality of blocks, where the log is stored in one or more blocks of the data array [(Column 5, lines 9-40, Column 6, lines 9-67 and Column 7, lines 1-3; FIGs. 1 and 2) where the data processing system of FIG. 1 further comprises: a metadata loading unit 4, a metadata manager 5, a log collection unit 7, a log buffer 8, and a log writing unit 9. The metadata loading unit 4 reads out a metadata object from its home location (i.e., metadata volume) and loads it to the metadata cache 3, when it is accessed by a transaction 6. To manage the cached metadata objects, the metadata manager 5 holds metadata descriptors, each of which contains the identifier (ID) of a metadata volume associated with each metadata object in the metadata cache 3. The transactions 6 is a process making access to the metadata cache 3 to update one or more metadata objects cached therein. The log collection unit 7 collects log information to record what modifications have been applied to the metadata in the metadata cache 3, together with the identifier of either of the metadata volumes 1a, 1b, and 1c relevant to the metadata object of interest. The log buffer 8 holds such log records collected by the log collection unit 7, and the log writing unit 9 transfers them from the log buffer 8 to the log volume 2, as needed to correspond to the claimed limitation]; and a first register for storing a block pointer to the one or more blocks of the data array that store the log, where the first register is accessible to the cache controller to enable the cache controller to access the log [(Column 16, lines 1-15, Column 18, line 47-67 and Column 20, lines 1-8; FIGs. 1, 12 and 17) where the above feature is actually implemented in a cache manager which controls metadata in the metadata cache. More specifically, each metadata object in the metadata cache has a prescribed data structure, which includes a link pointer that associates the object with the transaction list. When a certain transaction is initiated, the logging system determines whether the transaction will cause many updates. If it is known that the update occurs just once, the logging system immediately transfers a copy of the metadata to the log buffer. If more update operations are expected to occur, the logging system uses the link pointer to chain the metadata object in the transaction list to correspond to the claimed limitation].
Jin/Guthrie and Koseki are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jayasena/Jin and Koseki before him or her, to modify the system of Jin/Guthrie to include the logging system of Koseki.
The motivation for doing so would be [“reduces the I/O traffic from a log buffer to a log volume” (Column 10, lines 21-22 and Column 18, lines 28-30 by Koseki)].
 Therefore, it would have been obvious to combine Jin/Guthrie and Koseki to obtain the invention as specified in the instant claim.
Claim 18 is rejected under 35 U.S.C. 103(a) as being disclosed by Jin and Achilles, as applied to claims 17, and further in view of Jayakumar et al.  (US PGPUB 2016/0188414 hereinafter referred to as Jayakumar).
As per dependent claim 17, Jin/Guthrie discloses the data processing system of claim 17.  
Jin/ Achilles does not appear to explicitly disclose where an instruction set architecture of the data processing system comprises an instruction to clean data in the cache to the persistent memory.
However, Jayakumar discloses where an instruction set architecture of the data processing system comprises an instruction to clean data in the cache to the persistent memory [(Paragraphs 0028-0030; FIGs. 1 and 11D) where the runtime mechanism of periodically flushing the buffers is provided by an ISA (Instruction Set Architecture) called PCOMMIT. The problem is that PCOMMIT is only for processor generated write operations and in-bound IO write operations still need to rely on ADR to achieve persistence; and/or (3) PCOMMIT also affects the data throughput to a persistent memory device due to the latency associated with flushing the WPQ in runtime and getting the completions back. It also requires that existing software need to be modified to comprehend PCOMMIT to correspond to the claimed limitation].
Jin/ Achilles and Jayakumar are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin/ Achilles and Jayakumar before him or her, to modify the system of Jin/ Achilles to include the ISA instruction of Jayakumar.
The motivation for doing so would be [“to prevent the data from getting committed to persistent memory within the provided hold-up time after AC power fails” (Paragraph 0160 by Jayakumar)].
 Therefore, it would have been obvious to combine Jin/ Achilles and Jayakumar to obtain the invention as specified in the instant claim.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 and 6-18 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Per the instant office action, claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, and overcome the 112 rejection, including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claim 2 that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “writing a new entry for the first memory operation in an operation queue; storing metadata for the new entry; accessing an entry of the operation queue for an uninitiated second memory operation; initiating the second memory operation in a memory system via a memory interface in accordance with accessed entry; updating the metadata for the entry to indicate that the second memory operation has been initiated; and providing, by the memory system to the cache controller, notification of completion of the second memory operation: responsive to receiving the notification of completion of the second memory operation, the cache controller: updating the entry in the log indicating the status of the second memory operation, updating metadata for the completed second memory operation to indicate that the second memory operation has been completed; and marking the entry in the operation queue, corresponding to the completed second memory operation, as non-valid”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135